SUMMARY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15-23) in the reply filed on 5/16/2022 is acknowledged.
Response to Amendment/Claim Status
Claims 2-4, 11-14 and 24-27 are now canceled; and claims 28-35 are newly added. Claims 1, 5-10, 15-23 and 28-35 are currently pending.

Allowable Subject Matter
Claims 1, 5-10, 15-23 and 28-35 are allowed.
A.	The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitations of: after forming the first coating region, partially etching the spacing layer forming a gap between the first coating region and the first passivation layer, and forming a spacer from the spacing layer physically contacting the barrier layer and physically contacting the first passivation layer; and after forming the gap and the spacer, forming a second coating region being around the first coating region, in the gap, and physically contacting the spacer, in combination with the additionally claimed features.
In Re claims 5-10, they are allowed because of their dependence from claim 1.

B.	The following is an examiner’s statement of reasons for allowance:
Re claim 15, the prior art cannot be used to anticipate, nor to render obvious the limitations of: completely exposing a third surface of the first coating region spaced apart from the second surface of the insulating layer by forming a gap between the third surface of the first coating region and the second surface of the insulating layer, forming the gap includes recessing the spacing layer between the third surface of the first coating region and the second surface of the insulating layer, …(and) after recessing the spacing layer, filling the gap completely sealing the first coating region from the insulating layer by forming a second coating region extending around the first coating region, in combination with the additionally claimed features.
In Re claims 16-23, they are allowed because of their dependence from claim 15.

C.	The following is an examiner’s statement of reasons for allowance:
Re claim 28, the prior art cannot be used to anticipate, nor to render obvious the limitations of: after forming the first coating layer, partially removing the spacing layer leaving behind the portion of the spacing layer and forming a gap between the first coating region and the passivation layer; after partially removing the spacing layer, forming a second coating region covering a plurality of second side surfaces of the first coating region, covering a second end surface of the first coating region, and sealing the gap, in combination with the additionally claimed features.
In Re claims 29-32, they are allowed because of their dependence from claim 28.

D.	The following is an examiner’s statement of reasons for allowance:
Re claim 33, the prior art cannot be used to anticipate, nor to render obvious the limitations of: after forming the first coating layer, partially removing the spacing layer leaving behind the portion of the spacing layer and forming a gap between a surface of the first coating region and a surface of the passivation layer; and after partially removing the spacing layer, forming a second coating region covering a plurality of third side surfaces of the first coating region, covering a second end surface of the first coating region, and sealing off the gap, in combination with the additionally claimed features.
In Re claims 34 and 35, they are allowed because of their dependence from claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892